Case 1:19-cv-00328-DBH Document1 Filed 07/15/19 Pageilof6 PagelD#: 1

Appendix A: Sample Complaint and Civil Cover Sheet JS, DISTRICT ¢

IN THE UNITED STATES DISTRICT COURT —
FORTHE DISTRICT OF__Mawe, DANOGr
. oo aaa UY JUL bo FR 12: 5]
(Write the District and Division, if any, of
the court in which the complaint is filed.)

 

TEODOCEA /, Chasse
Complaint for a Civil Case

 

Case No.
(He the full name of each plaintiff who is filing (to be filled in by the Clerk's Office)
this complaint. If the names of all the plaintiffs
cannot fit it the space above, please lies see fony Tidal: “gee 1 We
attached” in the space and attach an additional helene}

page with the full list of names.)

 

 

~against-
OFA

DAL Cr Se eee Wi cae
U7 HES Or FEFSONGL 7 (PNASEME /7

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

 

 

23
Case 1:19-cv-00328-DBH Document1 Filed 07/15/19 Page 2of6 PagelID #: 2

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

f

J EODOLA ~% 6 ASSE

 

aye. S7Te €22

Y/A MILT APY

 

HOUT aN,

 

ME
A PINE.

 

PY730
5

wl? S38 4065

 

LLOAC b aSSEC 1@ Gre (i. COs 2.

 

C/

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. |

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 2

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

 

DPM
DFFHICE 0 4 PERSONNE Po. SAN C9EMENT-
CO
Po. Box 4S
BoyeRS , Bu7teRr COun7y, PA
P + /@ o/ ra
(GAG 767 67388 222 606/800

 

 

RETIRE /(@ Opin, Gov
Cv

DPM

 

f) , ) j he ~
FICE of PERSONAL

A } a
LABIA GP Ete a5

 

/ 900 MW

eas =
eS wWeerle ft

 

DE

fa; ~ “
WASH (PIO FOZ

 

5

FX. Fes AE) Li wi
LOLA BQ. KOSH —laxce

Drs Te! eT C 7

 

 

24
Case 1:19-cv-00328-DBH Document1 Filed 07/15/19 Page 3o0f6 PagelD#: 3

E-mail Address cote (eres Ger
(if known)
Defendant No. 3

Name
Job or Title

 

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Defendant No. 4

Name

 

Job or Title

 

(if known)
Street Address

 

 

City and County
State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[1 Federal question 1 Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
25
Case 1:19-cv-00328-DBH Document1 Filed 07/15/19 Page4of6 PagelD#: 4

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United

States Constitution that are at issue in this case.
_, : i Vn
/NE OFM 18 fp FEAE PAL IGEN CY

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual

The plaintiff, (name) , is a citizen of ©
the State of (name)

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated
under the laws of the State of (name) '
and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

2 The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Orisa citizen of

 

(foreign nation)

 

b, If the defendant is a corporation

The defendant, (name) ‘ , is
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of

 

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an

26
Case 1:19-cv-00328-DBH Document1 Filed 07/15/19 Page5of6 PagelD#:5

additional page providing the same information for each additional
defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

 

50 fb Harr BF my AVSEASEA HUSOANE
- SF = Fie TD 5g igN eae a é
DANIEL DP. Chasse “US CaSTOMS PENS SON

 

 

Til. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

=a ‘ ee =. ore, 5a 5 i ;
The OPM 15 REFUS( HQ Te pry me DQRYIVOLS BENET &S 0 ALS

 

é - 5
VETIFEME MH] apf ~/CA POH Ay Af UB Arf DON SEL C&G SSE CH ECEE i

 

 

 

 

THE Mo ML Yi VOLS RENE Pr 7, Ad \ SighsTU2e WAS obo (need 7 THE
bs ONE POR 17, TAC AECYUIN ENF WGS THE 49 FAEELII 7o @ Nora 2 z CH P7 Ce
i
in PRESQUE /Sce, MYA in€ » HE poTPRt/2€es IY S¢G AA TURE W (THEY >
ny PRESGIC E, Khowle’'Ge oF B-CRIIISS/ OF? , ; 7hr<€ L€ iS NO
/ C }
IV. ‘ Relief AE GUL if ? oO TH R ) 3 {PINE ] Dr 7 7 H# eC aac LW =

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

 

 

 

 

 

JT on COMITE STI NO THE No WEY 1 V0ORS BENETTTS
es oe -) J ~ —_ . _
CLP Se QF m , 3; SCO RET? £EMNCW—IT AY ef COS G4
GAS THIS =A OCES MENT Ss FRCL ALLL ENT, .
Fam aking THE FedEera BO STRICT COt(eRT FO ULE ty
p g rs ' — TWO /) FO a QOSL FE POV op
ny Pavoye AGAINST a7 THE € PAL TO j;mpese THE Pay yn. ny
i P as AZ. eo rm af p THe 2 = PL YA os } - a
OF t? LEAST Ae oF f FET RE 1) CH¥2) (1) C6 177-2
of m ; Aus Ee, 3 Oo y THE oD PIs he coy LP Cle P 7S oy ; Z:

A eBYU ACE NT POCLSIN ENF
Case 1:19-cv-00328-DBH Document 1 Filed 07/15/19 Page 6o0f6 PagelD#: 6

V.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A.

For Parties Without an Attorney

T agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 1 ‘5 , 20 SI

 

 

Signature of Plaintiff TE QAI, > a SHE
Printed Name of Plaintiff 7eomoka 1. Chasse
For Attorneys

Date of signing: 20 |

 

Signature of Attorney

 

 

Printed Name of Attorney
Bar Number

 

Name of Law Firm

 

Address

 

Telephone Number

 

E-mail Address

 

28
